Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/426,856 filed on 5/30/2019. Claims 1-20 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/05/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. (US 20190052664) in view of Olson et al. (US 2020/0133820).

	As per claim 1, Kibler teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: compute risk scores [[relating to points corresponding to events in a computing environment, using a plurality of different risk score computation techniques]]; generate a plurality of visualizations representing the points, the plurality of visualizations comprising: a first visualization representing the points and including the risk scores computed using a first risk score computation technique of the different risk score computation techniques, and a second visualization representing the points and including the risk scores computed using a second risk score computation technique of the different risk score computation techniques (Kibler, Paragraph 0118 recites “Implicit Risk. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate a score for the implicit risk of the computer network, which is the risk a client is exposed to, without taking into consideration any prevention measures taken within the client's computer network. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls. To develop a client's threat risk score, the cyber model of the cybersecurity risk program can be configured to evaluate a client's cyber security system profile against the general cyber threat environment globally, common vulnerabilities in computing environments, and common threat scenarios that account for a predetermined percentage of known corporate security breaches. Exemplary common threat scenarios include web application attacks, point of sale intrusion, insider and privilege misuse, physical theft and loss, crimeware, and cyber espionage. In embodiments, the graphical user interface can display the underlying threat and business impact scores that make up implicit risk in response to the client selecting a link in the frame of the graphical user interface displaying the implicit risk score.” The first and second visualizations are being interpreted that the a display will be capable of performing multiples risk scores for a plurality of a network.  Such as Paragraph 0046 recites “The cyber risk calculation module is configured to analyze operational characteristics of the computer network at each time using a risk model to determine an updated value of the cybersecurity risk parameter at the given time.” Where updated scores would read on a second score because of an updated parameter.).
	But fails to explicitly teach relating to points corresponding to events in a computing environment, using a plurality of different risk score computation techniques.
	However, in an analogous art Olson teaches relating to points corresponding to events in a computing environment, using a plurality of different risk score computation techniques (Olson, Paragraph 0071 recites “In response to an event occurring in the computing environment, a risk score that indicates a predicted likelihood of failure in the computing environment is generated via forward propagation through a plurality of layers of the machine learning module (at block 1004).”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Olson’s perform preemptive identification and reduction of risk of failure in computational systems by training a machine learning module with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use events in a computing environment to create a risk because it will pertain to data in the actual computing environment.

	As per claim 2, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 1, Kibler further teaches wherein the computing of a first risk score of the risk scores comprises combining an anomaly score and an impact score (Kibler, Paragraph 0118 recites “In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls.”).

	As per claim 3, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 1, Kibler further teaches wherein the computing of the risk scores comprises computing, for a first point of the points: a first risk score based on combining, using a first risk score computation technique, an anomaly score and an impact score for the first point, and a second risk score based on combining, using a second risk score computation technique, the anomaly score and the impact score for the first point (Kibler, Paragraph 0118 recites “Implicit Risk. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate a score for the implicit risk of the computer network, which is the risk a client is exposed to, without taking into consideration any prevention measures taken within the client's computer network. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls. To develop a client's threat risk score, the cyber model of the cybersecurity risk program can be configured to evaluate a client's cyber security system profile against the general cyber threat environment globally, common vulnerabilities in computing environments, and common threat scenarios that account for a predetermined percentage of known corporate security breaches. Exemplary common threat scenarios include web application attacks, point of sale intrusion, insider and privilege misuse, physical theft and loss, crimeware, and cyber espionage. In embodiments, the graphical user interface can display the underlying threat and business impact scores that make up implicit risk in response to the client selecting a link in the frame of the graphical user interface displaying the implicit risk score.” The first and second visualizations are being interpreted that the a display will be capable of performing multiples risk scores for a plurality of a network.  Such as Paragraph 0046 recites “The cyber risk calculation module is configured to analyze operational characteristics of the computer network at each time using a risk model to determine an updated value of the cybersecurity risk parameter at the given time.” Where updated scores would read on a second score because of an updated parameter.).

	As per claim 4, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 3, Kibler further teaches wherein the first risk score is based on a product of the anomaly score and the impact score for the first point, and the second risk score is based on a mean using the anomaly score and the impact score for the first point (Kibler, Paragraph 0117 recites “The client is able to see its cyber risk maturity score relative to the range of scores of its peers and determine visually within the graphical user interface of the client portal if they are at the low or high end of the range with their cyber maturity score when compared to their peers. In embodiments, the cybersecurity risk program of the CyberMatics system is configured to calculate a peer range having endpoints comprising an average high and an average low cyber risk maturity score for the peer universe with a normal range determined therebetween. The cybersecurity risk program is configured to determine an average value of the cyber risk maturity scores for the peer universe and to calculate the client's cyber risk maturity score expressed as a percentage of the average value. In embodiments, the cybersecurity risk program is configured to determine the cyber risk scoring as a snapshot in time or as trending data over time (such as, over a one-year period, for example that can be depicted by the display module of the cybersecurity risk program in the graphical user interface as a trend line.”).

	As per claim 6, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 3, Kibler further teaches wherein the first risk score is computed using a first formula responsive to a first relationship between the anomaly score and the impact score for the first point, and is computed using a second formula responsive to a second relationship between the anomaly score and the impact score for the first point (Kibler, Paragraph 0091 recites “Referring to FIG. 3, initially, the CyberMatics system 150 can be used to conduct a risk assessment process via the cyber risk model application. The risk model contains the elements, formulas, and data fields for the initial assessment that is completed during the underwriting process. The CyberMatics system 150 includes the Underwriting Portal 155 to implement and automate the initial application and risk assessment process.”).

	As per claim 7, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 6, Kibler further teaches wherein the first formula comprises a product of the anomaly score and the impact score for the first point, and the second formula comprises a mean using the anomaly score and the impact score for the first point (Kibler, Paragraph 0117 recites “The client is able to see its cyber risk maturity score relative to the range of scores of its peers and determine visually within the graphical user interface of the client portal if they are at the low or high end of the range with their cyber maturity score when compared to their peers. In embodiments, the cybersecurity risk program of the CyberMatics system is configured to calculate a peer range having endpoints comprising an average high and an average low cyber risk maturity score for the peer universe with a normal range determined therebetween. The cybersecurity risk program is configured to determine an average value of the cyber risk maturity scores for the peer universe and to calculate the client's cyber risk maturity score expressed as a percentage of the average value. In embodiments, the cybersecurity risk program is configured to determine the cyber risk scoring as a snapshot in time or as trending data over time (such as, over a one-year period, for example that can be depicted by the display module of the cybersecurity risk program in the graphical user interface as a trend line.”).

Regarding claims 15 and 19, claims 15 and 19 are directed to a system and a method associated with the non-transitory machine-readable storage medium of claim 1. Claims 15 and 19 are of similar scope to claim 1, and are therefore rejected under similar rationale.

	As per claim 20, Kibler in combination with Olson teaches the method of claim 19, Kibler further teaches computing third risk scores relating to the points corresponding to the events in the computing environment, using a third risk score formula that combines anomaly scores and impact scores in a third way different from the first way and the second way; and generating a third visualization including representations of the points relative to contours representing respective different third (Kibler, Paragraph 0118 recites “Implicit Risk. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate a score for the implicit risk of the computer network, which is the risk a client is exposed to, without taking into consideration any prevention measures taken within the client's computer network. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls. To develop a client's threat risk score, the cyber model of the cybersecurity risk program can be configured to evaluate a client's cyber security system profile against the general cyber threat environment globally, common vulnerabilities in computing environments, and common threat scenarios that account for a predetermined percentage of known corporate security breaches. Exemplary common threat scenarios include web application attacks, point of sale intrusion, insider and privilege misuse, physical theft and loss, crimeware, and cyber espionage. In embodiments, the graphical user interface can display the underlying threat and business impact scores that make up implicit risk in response to the client selecting a link in the frame of the graphical user interface displaying the implicit risk score.” The first and second visualizations are being interpreted that the a display will be capable of performing multiples risk scores for a plurality of a network.  Such as Paragraph 0046 recites “The cyber risk calculation module is configured to analyze operational characteristics of the computer network at each time using a risk model to determine an updated value of the cybersecurity risk parameter at the given time.” Where updated scores would read on a second or third score because of an updated parameter.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. (US 20190052664) and Olson et al. (US 2020/0133820) and in further view of Verma et al. (US 2019/0132224).

	As per claim 5, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 4, but fails to teach wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean.
	However, in an analogous art Verma teaches wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean (Verma, Paragraph 0091 recites “In Table 1, above, four metrics used to evaluate the use of the label propagation algorithm are shown. Those four metrics include: accuracy, precision, recall, and F1. The accuracy metric represents the ratio of correctly predicted outlier entities over the total number of outlier entities. The precision metric represents the ratio of correctly predicted outlier entities to the total predicted outlier entities. The recall metric represents the ratio of correctly predicted outlier entities to all entities in an actual class. The F1 metric represents the harmonic mean of precision and recall.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Verma’s systems and methods for identifying and mitigating outlier network activity with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use harmonic means to calculate a more precise average.
	
Claims 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. (US 20190052664) and Olson et al. (US 2020/0133820) and in further view of Osborn et al. (US 2007/0239495).

	As per claim 8, Kibler in combination with Olson teaches the non-transitory machine-readable storage medium of claim 2, but fails to teach wherein the first visualization comprises a first scatter plot relating anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores.
	However, in an analogous art Osborn teaches wherein the first visualization comprises a first scatter plot relating anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  
	
	As per claim 9, Kibler in combination with Olson and Osborn teaches the non-transitory machine-readable storage medium of claim 8, Osborn further teaches wherein the first scatter plot comprises iso-contour curves corresponding to respective risk scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores, wherein each iso-contour curve of the iso-contour curves in the first and second scatter plots represent a respective same risk score (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 10, Kibler in combination with Olson and Osborn non-transitory machine-readable storage medium of claim 9, Osborn further teaches wherein the instructions upon execution cause the system to: define bins in the first scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer 

	As per claim 11, Kibler in combination with Olson and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein each bin of the bins in the first scatter plot represents a respective range of risk scores, and each bin of the bins in the second scatter plot represents a respective range of risk scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 12, Kibler in combination with Olson and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein the bins in the first scatter plot are defined by further drawing curves that intersect the iso-contour curves of the first scatter plot, and the bins in the second scatter plot are defined by further drawing curves that intersect the iso-contour curves of the second scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 13, Kibler in combination with Olson and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein the instructions upon execution cause the system to: receive a user selection of a first bin of the bins in the first scatter plot; and responsive to the user selection, generate a representation of points represented in the first bin (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 14, Kibler in combination with Olson and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein bins in a first part of the first scatter plot are larger than bins in a second part of the first scatter (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 16, Kibler in combination with Olson system of claim 15, but fails to teach wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, the first iso-contour and the second iso-contour having different orientations.
	However, in an analogous art Osborn teaches wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, the first iso-contour and the second iso-contour having different orientations (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 17, Kibler in combination with Olson and Osborn system of claim 16, Osborn further teaches wherein the instructions are executable on the processor to: draw curves in the first visualization to provide bins with boundaries defined by the curves in the first visualization and the contours in the first visualization; and draw curves in the second visualization to provide bins with boundaries defined by the curves in the second visualization and the contours in the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

	As per claim 18, Kibler in combination with Olson and Osborn system of claim 17, Osborn further teaches wherein bins adjacent a lower left corner of the first visualization are smaller than bins adjacent an upper right corner of the first visualization, and wherein bins adjacent a lower left corner of the second visualization are larger than bins adjacent an upper right corner of the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer network because it will be useful to use a scatter plot to read data.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439